FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10166

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01408-RCC

  v.
                                                 MEMORANDUM*
ROMEO ELIAS HERNANDEZ-
RODRIGUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Romeo Elias Hernandez-Rodriguez appeals from the district court’s

judgment and challenges his guilty-plea conviction and 30-month sentence for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               13-10166
reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Hernandez-Rodriguez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Hernandez-Rodriguez the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    13-10166